ORDER
PER CURIAM.
Appellant, Gary Glenn Buck, (“appellant”), appeals the judgment of the Circuit Court of Perry County denying his Rule 29.15 motion for post-conviction relief. Appellant seeks to vacate his conviction and sentence for one count of burglary in the second degree in violation of section 569.170,1 and one count of stealing in violation of section 570.030. Appellant was sentenced to ten years for each count, to be served consecutively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.